Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 30th, 2021 has been entered. Claims 1-2, 4-10, 12, and 14-18 remain pending. Applicant’s amendments to Claim 1 have overcome each and every objection and 35 U.S.C. 101 rejection of the claims. The cancellation of Claim 3 remedies the previously presented 112(b) rejection. 

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102 rejection of claims 1, 6, and 14 have been considered but are moot because the amendments to Claim 1 are not taught by the previously relied upon prior art Ansari (US20120010819). A new grounds of rejection under 35 U.S.C. 103 is issued using the previously relied upon prior art Ansari and new prior art Akkurt (US20160266275). 
The additional limitation “obtaining tool measurements from the borehole including a response indicative of radiation detected in the borehole” is taught by Ansari in [0023]. The additional limitation “estimating a plurality of estimated elemental concentrations for the volume using the response” is taught by Ansari in [0028] and [0033]. The additional limitation “the mineralogical composition comprises a concentration of each mineral of a plurality of minerals of the volume” is taught by Ansari in [0022] and [0036].  The other 
	On page 11 of Applicant’s Remarks, Applicant states “a mineralogical model including a mineralogical composition of the volume is nowhere to be found in these cited portions, or anywhere else in Ansari.” In [0033] of Ansari, it specifies that each shale model includes “varying mixes of constituents such as sand minerals, clay minerals, and trace elements” and that concentration of trace elements in the model is estimated based on calculations from the measurement data. As such, since Ansari teaches that it has a plurality of models which include varying mixes of minerals and trace elements, the defining difference it is stating for each model is a compositional one, that is each model has a different mix of constituents.  Since each model has differing amounts of sand minerals, clay mineral, and trace elements of a shale region of the formation, each model of the plurality of models represents a model of different compositions of the volume. On page 12 of Applicant’s remarks, applicant details “Ansari thus fails to disclose determining an optimal mineralogical model.” From the recited paragraph given in Applicant’s Remarks, Examiner interprets “data is then compared to each of the hypothetical shale models to determine the most appropriate or closest shale model” from [0033] in Ansari as it determining an “optimal mineralogical model” since the “most appropriate or closest shale model” would be an “optimal model.”
	With respect to Applicant’s Remarks on Page 12 of “Ansari fails to disclose solving for an optimal mineralogical model comprising apportioning downhole measurement phenomena” and “constraining the candidate minerals for a solution in dependence upon the secondary 

Applicant’s arguments with respect the 35 U.S.C. 103 rejection of claim 2 have been considered but are moot because the amendments to Claim 1, of which Claim 2 is dependent upon, and Claim 2 create a new grounds of rejection based upon the previously relied upon prior art Ansari and the newly relied upon prior art Akkurt. As the amendments to Claim 1 cause a new grounds of rejection, Claim 4 still relies in part upon the previously relied upon art of Jacobi, applicant’s arguments with respect to Jacobi are addressed since the arguments presented for the previously applied rejection of Claim 2 could be construed to also apply to Claim 4.
On Page 14 of Applicant’s Remarks, Applicant states that Jacobi discloses based on elemental weights derived from geochemical logs and the present disclosure is related to probabilistic or stochastic method. [0033] of Jacobi specifies that the estimated weight fractions are gathered from the collection of geochemical data and gamma data. Since the weight fraction is related to the composition of the material and is determined from the data measured, it would fit under the broadest reasonable interpretation of the “estimating a 
In Applicant’s Remarks on Claim 2 on Page 14, as [0047] in Jacobi details the weight fractions of particular minerals, the Examiner interprets the weight fractions as related to the elemental concentrations. From [0033] the weight fraction of the elements is detailed as being a concentration, which makes the weight fractions of the elements compositional information of the shale.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant's argument in Applicant Remarks on Page 16 that “Ansari is directed to estimating formation porosity and fluid saturations”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As Ansari in [0026] specifies that the data can be used in time spectrum and or energy spectrum that would mean Ansari does not break down in providing the functionality as it is operable as it states in the energy spectrum and is not as limited as suggested.

A new rejected of Claim 7 under 35 U.S.C. 103 is necessitated by the amendment to Claim 7 to have the “cost function determined using the secondary dependence relation.”  The new rejection is based upon the previously relied upon prior art of Ansari and Seydoux with Freedman teaching the cost function being determined based on the secondary dependence relation in [0034].  Due to claim 7 being dependent on Claim 1, Akkurt is also part of the rejection.  New rejections of Claims 8 and 9 under 35 U.S.C. 103 are necessitated by Claim 7’s amendment due to dependence upon Claim 7 with Freedman and Akkurt added to the 
The amendment to incorporate new Claims 16, 17, and 18 has been entered and the limitations of Claim 16 is considered to be allowable subject matter, but objected to due to dependence upon rejected Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari (US20120010819) in view of Akkurt (US20160266275).
Regarding Claim 1, Ansari teaches “a method for estimating at least one property (Concentration – [0033]) of a volume of interest of an earth formation (Shale region - [0033]) from a radiation based measurement (Gamma Ray – [0023]), the volume of interest surrounding a borehole ([0021]) intersecting the earth formation, the method comprising: obtaining tool measurements from the borehole including a response indicative of radiation detection in the borehole (downhole tool with pulsed neutron tool and gamma ray detector – [0023]); estimating a plurality of estimated elemental concentrations for the volume using the response (indicators used to analyze gamma ray detection data to facilitate estimation of various formation properties – [0028]; concentration of trace elements is estimated based on measurement data – [0033]); solving for an optimal mineralogical model comprising by using an optimization procedure (Measurement data is compared to hypothetical models to determine most appropriate or closest shale model - [0033]) to determine the optimal mineralogical model (Most appropriate shale model – [0033]) in dependence upon the plurality of estimated elemental concentrations (“estimations of the formation make-up including the matrix and shale, as well as trace elements” – [0036]) and a secondary dependence relation (Concentration, Sigma values – [0033]) between the tool measurements (Measurement Data - [0033]), the mineralogical model including a mineralogical composition (Constituents - [0033]) of the volume, wherein the mineralogical composition comprises a concentration of each mineral of a plurality of minerals of the volume (“estimations of the formation make-up including the matrix and shale, as well as trace elements” – [0036]; “formations include various constituents such as sand, shale, coal, carbonates, and evaporates. The constituents include various minerals” – [0022]; “Matrix materials, sand and shale can include various trace elements, such as boron, gadolinium and samarium” – [0022]), comprising: conducting further operations in the formation in dependence upon the optimal mineralogical model (Sixth stage – [0038]).”
	Ansari does not teach “apportioning downhole measurement phenomena to candidate minerals; constraining the candidate minerals for a solution in dependence upon the secondary dependence relation.”
	Akkurt teaches “apportioning downhole measurement phenomena to candidate minerals (evaluate max mineral fraction from measurement of element and all possible weight fractions – [0085]); constraining the candidate minerals for a solution in dependence upon the secondary dependence relation (minerals have multiple elemental concentrations, elemental concentrations span limited range, maximum weight fraction provides upper limits – [0085]; an constrain minimum concentration of minerals in sample – [0090]-[0095]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansari to incorporate the teachings of Akkurt to incorporate evaluation of mineral fraction from the measurement to the elements of the formation and constraining the minerals in dependence on concentrations. Doing so would improve the determination and estimation of properties of a formation in an oilfield.

Regarding Claim 2, Ansari in view of Akkurt discloses the claimed invention as discussed above and Ansari further teaches “a plurality of estimated elemental concentrations of the volume (“estimations of the formation make-up including the matrix and shale, as well as trace elements” – [0036]).”
Akkurt further teaches “the secondary dependence relation comprises a relation between two or more of the plurality of estimated elemental concentrations for the volume (several minerals have multiple elemental concentrations, elemental concentrations span limited, continuous range, with weight fractions of an element in a mineral providing limits on concentration of the minerals containing that element – [0085]; elemental concentration weight percent in minerals – [0034], Table 1).”

Claim 6, Ansari in view of Akkurt discloses the claimed invention as disclosed above and Ansari further teaches “a method comprising selecting (Determine the most appropriate – [0033]) the optical mineralogical model from a plurality of candidate models (number of hypothetical shale models – [0033]).”

Regarding Claim 12, Ansari in view of Akkurt discloses the claimed invention as discussed above and Ansari further teaches “obtaining tool measurements comprising making a gamma ray measurement using a gamma ray tool (downhole tool with gamma ray detector to detect gamma rays– [0023]).”

Regarding Claim 14, Ansari in view of Akkurt discloses the claimed invention as disclosed above and Ansari further teaches “the further operation comprising estimating at least one parameter of interest of the formation (water, oil or gas saturation – [0038]).”


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Akkurt and Jacobi (US2009/0254283).
Regarding Claim 4, Ansari in view of Akkurt discloses the claimed invention as discussed above and Ansari further teaches “the plurality of estimated elemental concentrations (“estimations of the formation make-up including the matrix and shale, as well as trace elements” – [0036]).”

Jacobi teaches “the relation comprising a ratio (Th/U – Figure 3) of a first elemental concentration (Weight Fraction – [0047]; U – Figure 3) of the plurality of elemental concentrations (Apatite, Carbonate, Pyrite, U – Figure 3) and a second elemental concentration (Th – Figure 3) of the plurality of concentrations.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansari in view of Akkurt to incorporate the teachings of Jacobi to provide the ratio of elemental concentrations for the purpose of improving estimation of a property of a volume of interest by use of a mineralogical model.  The ratio of concentrations as taught by Jacobi allows for the expressed importance of improving hydrocarbon exploration in earth formations.

Regarding Claim 5, Ansari in view of Akkurt and Jacobi discloses the claimed invention as discussed above Jacobi further teaches “a ratio (Th/U – Figure 3) of the first elemental concentration (Weight Fraction – [0047]; U – Figure 3) and the second elemental concentration (Weight Fraction – [0047]; Th– Figure 3) is used to constrain a mineral which lacks both the element of the first elemental concentration and the element of the second elemental concentration (Th/U < 2, shale, siliceous mudstone – Figure 3).”

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Akkurt, Seydoux (US2012/0298420), and Freedman (US20140214324).
Regarding Claim 7, Ansari in view of Akkurt discloses the claimed invention as discussed above except for “using at least one cost function to determine the optimal mineralogical model, wherein the at least one cost function is determined using the secondary dependence relation.”
Seydoux teaches “using at least one cost function ([0096]) to determine the optimal mineralogical model (Select optimum model candidate - [0096]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansari in view of Akkurt to incorporate the teachings of Seydoux to provide a cost function to determine the optimal mineralogical model for the purpose of improving the mineralogical model selection for the estimation of a property of a volume of interest. Using the cost function as Seydoux teaches in combination with Ansari allows for the improvement of determining the formation characteristics of the target earth formation.
Ansari in view of Akkurt and Seydoux does not teach “the cost function is determined using the secondary dependence relation.”
Freedman teaches “the cost function is determined using the secondary dependence relation (cost function is a weighted summation of the square deviations of the measurements from the response equations – [0034]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansari in view of Akkurt and Seydoux to 

Regarding Claim 8, Ansari in view of Akkurt, Seydoux, and Freedman discloses the claimed invention as discussed above and Seydoux further teaches “the at least one cost function ([0096]) is determined in dependence upon a probability function (predetermined validity probability – [0096]).”

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Akkurt, Seydoux, Freedman, and Jacobi.
Regarding Claim 9, Ansari in view of Akkurt, Seydoux, and Freedman discloses the invention as above and Ansari further teaches “the plurality of estimated elemental concentrations (“estimations of the formation make-up including the matrix and shale, as well as trace elements” – [0036]).”
Ansari in view of Akkurt, Seydoux, and Freedman does not teach “a relation comprising a ratio between a first concentration of the plurality of estimated elemental concentrations and a second concentration of the plurality of estimated elemental concentrations.”
Jacobi teaches the relation comprising “a ratio (Th/U – Figure 3) of a first elemental concentration (Weight Fraction – [0047]; U – Figure 3) of the plurality of elemental concentrations (Apatite, Carbonate, Pyrite, U – Figure 3) and a second elemental concentration (Th – Figure 3) of the plurality of concentrations.”
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Akkurt and Mendez (US2014/0197324)
Regarding Claim 10, Ansari in view of Akkurt discloses the claimed invention as discussed above and Ansari further teaches “the plurality of estimated elemental concentrations for the volume. (“estimations of the formation make-up including the matrix and shale, as well as trace elements” – [0036]).” 
Ansari in view of Akkurt does not teach “deconvolving a response spectrum obtained from the response to estimate.”
Mendez teaches “deconvolving (130 - Figure 1) a response spectrum (220 – Figure 1) obtained from the response (detector assemblage 108 generates a spectrum from detected gamma ray – [0031], Figure 1) to estimate (530 – Figure 5).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansari in view of Akkurt to incorporate the teachings of Mendez to deconvolve a response spectrum obtained from measurements as .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Akkurt and Gladkikh (US2008/0221800).
Regarding Claim 15, Ansari in view of Akkurt discloses the claimed invention as discussed above except for “displaying the optimal mineralogical model on a display.”
Gladkikh teaches “displaying the optimal mineralogical model on a display ([0012]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansari in view of Akkurt to incorporate the teachings of Gladkikh to display the optimal mineralogical model on a display.

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 includes the limitation of “the secondary dependence relation is indicative of a relative probability between two or minerals of the candidate minerals” with Claim 1, of which Claim 16 is dependent upon, including the limitation of “constraining the candidate minerals for a solution in dependence upon the secondary dependence relation.” The prior art of Ansari, Gladkikh, Mendez, Seydoux, Jacobi, Freedman, and Akkurt are silent to the secondary .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863